This is an interlocutory appeal from a ruling of the Court of Common Pleas of Union County granting defendant-appellee's motion to suppress evidence *Page 644 
allegedly obtained in violation of his Miranda rights. This appeal is brought by the state pursuant to R.C. 2945.67 and Crim.R. 12(J).
On September 19, 1990, defendant-appellee, Todd A. Spain, was arrested pursuant to a bench warrant. He was taken to the police station by Sergeant Nicol and escorted to Lieutenant Coutts's office. When appellee arrived in Lieutenant Coutts's office, Lieutenant Coutts asked appellee, "Do you know why you're here?" Appellee then allegedly made an incriminating statement. The trial court granted appellee's motion to suppress that statement.
On appeal, the state asserts one assignment of error:
"The trial court erred in granting defendant's motion to suppress statements of the defendant, volunteered by the defendant after a law enforcement officer asked the defendant `Do you know why you are here?'"
Miranda v. Arizona (1966), 384 U.S. 436, 86 S. Ct. 1602,16 L. Ed. 2d 694, requires police officers to advise a suspect of his right to remain silent, his right to an attorney and his right to have an attorney appointed if he is unable to afford one before he is questioned about the crime for which he is a suspect. The Miranda safeguards are required when a suspect has been taken into custody and is subjected to interrogation.
"Interrogation" has been defined as "not only * * * express questioning, but also * * * any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect." (Footnotes omitted.) Rhode Island v. Innis (1980), 446 U.S. 291, 301,100 S. Ct. 1682, 1689-1690, 64 L. Ed. 2d 297, 308.
It is undisputed that appellee was in custody at the time he was taken to Lieutenant Coutts's office, having been arrested on a bench warrant. Lieutenant Coutts testified that he did not read appellee his Miranda rights before asking him, "Do you know why you're here?" He testified that it was his intent to read the Miranda rights after appellee answered the question. He further testified that he asked appellee this question because appellee was "in Municipal Court on a number of charges" and he wanted to make sure appellee understood which charge he wanted to question him about.
Lieutenant Coutts testified that he did not know what the bench warrant was for, but he wanted to question appellee about the charge that is the subject of this prosecution — unauthorized use of a motor vehicle. He testified as follows:
"Q. What was it that you wanted to question him about?
"A. The unauthorized use of the motor vehicle.
"Q. And you knew he was a suspect on that? *Page 645 
"A. Yes.
"Q. And you knew he had been arrested[?]
"A. Yes."
It is clear from a review of the record that Lieutenant Coutts was not asking a question normally attendant to arrest and custody when he asked appellee if he knew why he was in his office. On the contrary, Lt. Coutts admitted that it was his express intention to interrogate appellee regarding an offense for which Lt. Coutts considered appellee to be a suspect. Under these circumstances, we can only conclude that this interview was a custodial interrogation. See Rhode Island v. Innis, supra.
Accordingly, we believe appellee was entitled to receive theMiranda warnings prior to being questioned.
The ruling of the Court of Common Pleas of Union County is affirmed.
Judgment affirmed.
SHAW, J., concurs.
EVANS, J., dissents.